Citation Nr: 0704903	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1944 to July 1946 and from July 1948 to January 
1950.

This appeal arose from a December 2004 rating decision by the 
"Tiger Team" located at the Department of Veterans Affairs 
Regional Office (RO) in Cleveland, Ohio.  The Providence RO 
has original jurisdiction over this case.

Procedural History  

The veteran filed claims of entitlement to service connection 
for PTSD and tinnitus in April 2004.  The December 2004 
rating decision denied the claims.  The veteran duly 
perfected an appeal.

In April 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Providence RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Remanded issue

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

Issues not on appeal

In the December 2004 rating decision, service connection was 
granted for bilateral hearing loss; a 20 percent disability 
rating was assigned.  Service connection was also granted for 
residuals of cold injury to both feet; separate 20 percent 
disability ratings were assigned.  [The veteran had 
previously been granted service connection for a single 
disability, residuals of bilateral frozen feet, with a single 
10 percent rating assigned.]  The veteran did not express 
disagreement with those aspects of the December 2004 
decision.




FINDING OF FACT

The medical evidence of record does not include a diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In substance, he contends that he has PTSD and that 
such PTSD was caused by traumatic combat experiences in the 
European Theater of Operations during World War  II.  

The second issue on appeal, entitlement to service connection 
for tinnitus, is the subject of the Board's remand below.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that an eight page 
letter was sent to the veteran by the RO in June 2004 which 
was specifically intended to address the requirements of the 
VCAA.  

The June 2004 VCAA letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show "a current . . . mental disability"; 
as well as "combat related incidents that resulted in . . . 
PTSD."  See the June 10, 2004 VCAA latter, pages 1, 8.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2004 VCAA letter, the veteran was informed that VA would 
obtain medical records and other records from other Federal 
agencies.  The letter informed him that VA had already 
obtained VA medical treatment records from the Providence 
VAMC.  This letter also notified the veteran that VA would 
assist him by providing a medical examination.  [The medical 
examination question was completed in June 2004.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 VCAA letter asked the veteran  to provide 
information concerning non-Federal records so that RO could 
request them on his behalf. This letter also notified the 
veteran that "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  See the June 10, 2004 
VCAA letter, page 6 [italics as in original].

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The veteran was specifically advised by the letter sent to 
him in June 2004 that, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  See the June 
10, 2004 VCAA letter, page 3.  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first element, veteran status, has been 
established. The second and third elements, current existence 
of a disability and relationship of such disability to the 
veteran's service, were the subject of the June 2004, as is 
described above. 

Elements four and five, degree of disability and effective 
date, are moot because service connection has never been 
granted (and as explained below is not now being granted by 
the Board). In other words, any lack advisement as to those 
two elements is meaningless in the absence of a grant of 
service connection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records as well 
as post-service medical  records.  As was noted above, the 
veteran was accorded a VA PTSD examination in June 2004.  The 
veteran and his representative have not identified any 
outstanding evidence.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
PTSD claim has been consistent with the provisions of the 
VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the PTSD issue.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Additionally, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d) (2006).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors. See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2006).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

The Board has carefully reviewed the record.  For reasons 
stated immediately below, the Board finds that the claim must 
be denied because there is no evidence that the veteran has 
PTSD.  Rather, the evidence indicates that the veteran, who 
has a history of a cerebral vascular accident in December 
1996, has a cognitive disorder.

A CT scan done in May 2002 showed "multiple bilateral 
lacunar infarctions and chronic white matter changes".  A VA 
psychology examination in May 2003 resulted in a diagnosis of 
cognitive disorder NOS [not otherwise specified].  The 
examiner stated that the veteran's memory problems were 
likely the result of his history of stroke.  

A June 2004 VA PTSD examination in essence endorsed the May 
2003 examiner's findings. Although taking into consideration 
the veteran's report of World War II combat experiences, the 
examiner specifically ruled out PTSD.    

There is no competent medical evidence to the contrary.  The 
record on appeal does not contain any diagnosis of PTSD.  To 
the extent that the veteran contends that he has PTSD, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, and cannot attribute symptoms such 
as memory loss to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the competent medical evidence of record supports 
the conclusion that the veteran does not have PTSD.  In the 
absence of the claimed disability, service connection may not 
be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

As was described in the VCAA discussion above, the veteran 
has been accorded ample opportunity to provided medical 
evidence in support of his claim 
[i.e., evidence of a diagnosis of PTSD.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a veteran's 
responsibility to support a claim of entitlement to VA 
benefits]. 

The Board will briefly address the remaining two elements of 
38 C.F.R. § 3.304(f).  The veteran is a veteran of combat, so 
the second element is met.  Indeed, the Board wishes to make 
it clear that it has the greatest admiration for the 
veteran's service to his country.  With respect to the third 
and final element, medical nexus, it is clear that in the 
absence of a diagnosis of PTSD, medical nexus would be an 
impossibility. 

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for PTSD is not warranted.  
The benefit sought on appeal is denied.

ORDER

Service connection for PTSD is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for tinnitus.  
In essence, he contends that exposure to acoustic trauma, 
both as a rifleman in Europe during World war II and as an 
artillerist during his second period of active duty after the 
war, caused tinnitus.

For reasons expressed immediately below, the Board finds that 
additional evidentiary development is required.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, as alluded to above VA has previously 
determined that the veteran is a veteran of combat in World 
War II.  The evidence also shows that he was an artillerist 
during his second, post service, enlistment.  Element (2) is 
therefore met.  See 38 U.S.C.A. § 1154(b) (West 2004).  

In addition, although it is somewhat unclear, tinnitus 
appears to be present.  The veteran complained of 
intermittent tinnitus during an April 1999 VA outpatient 
visit.  This appears to be the first  reference to tinnitus 
in the record, and it occurred approximately a half century 
after the veteran left military service.  In ant event, 
element (1) is also arguably met, at least for the purposes 
of this remand.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between the claimed disability 
and his active service and/or the service-connected 
disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

The RO in fact scheduled the veteran for a VA audiology 
examination for the purpose of determining whether a medical 
nexus existed.  The examination was competed in November 
2004.  The examiner found that there was a medical nexus 
between the veteran's in-service noise exposure and diagnosed 
hearing loss.  [The examination report appears to have been 
the principal basis for the grant of service connection for 
bilateral hearing loss in December 2004.]  

The record of the examination is, however, somewhat unclear 
with respect to tinnitus.  The RO denied the veteran's claim 
of entitlement to service connection for tinnitus on the 
basis that it was not found on examination in November 2004.  
During the hearing, however, the veteran (who as noted above 
has cognitive deficits) testified that he made no mention of 
tinnitus because he was not asked about it.  He further 
testified that he in fact experienced tinnitus.

The Board believes that in fairness to the veteran, a VA 
examination and medical opinion should be obtained which 
specifically address tinnitus.  In this connection, the Board 
observes, and as was noted by the November 2004 VA examiner, 
that in addition to the in-service noise exposure, the 
veteran had post-service occupational noise exposure from 
working in a steel mill.   

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the 
veteran for a VA audiology 
examination.  After examining the 
veteran and reviewing the claims 
folder, the examiner should 
determine whether a diagnosis of 
tinnitus is warranted and if so 
whether it is as likely as not 
that such tinnitus is related to 
in-service acoustic trauma.  A 
report should be prepared and 
associated with the veteran's VA 
claims folder.

2.  VBA should then readjudicate 
the issue of entitlement to 
service connection for tinnitus.  
If the benefit sought on appeal 
remains denied, VBA should 
provide the veteran with a 
supplemental statement of the 
case (SSOC) and allow an 
appropriate period of time for 
response.  The case should then 
be returned to the Board for 
further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


